                                                                                                                                      City:        Chicago, IL
                                                                                                                                     Zone:         ChicagoILDistrict6West
                                                                                                                      Incident Date:               10 JAN 2019
Enhanced Incident Report                                                                                                Report Date:               17 JAN 2019


    About ShotSpotter
                 ShotSpotter has three primary components: acoustic sensors, a Location Server application, and
                 the ShotSpotter Flex user interface. The ShotSpotter Location Server is operated by ShotSpotter
                 and runs on a virtual server hosted at a remote facility, the ShotSpotter Flex user interface resides
                 on the customers PC or mobile device. Acoustic sensors are deployed in geographic areas that are
                 designated by the customer.
                 Each sensor is triggered by impulsive sounds in its environment. The acoustic measurements of
                 these impulsive sounds and the exact time that they were detected are transmitted to the
                 Location Server as probable gunshots. The Location Server analyses the data received and
                 determines if the impulsive sound can be geographically located and classified as gunfire. If the
                 impulsive sound can be located and classified as gunfire, Location Server reports the incident to
                 the ShotSpotter Service Operations Center where a human operator reviews the incident for
                 classification accuracy. The reviewed incident is then published to the customer’s user interface.
                 The user interface, referred to as the Flex Alert Console, provides an actionable view of the
                 incident with an emphasis on the time and location of the incident. Gunfire incidents are typically
                 detected, located, classified, reviewed, and published to the customer in under 60 seconds.
                 The firing of a gun or an explosive device creates a loud, impulsive sound that, under optimum
                 environmental conditions, can be detected above urban background noise up to two miles away
                 from the firing incident location. Thus, the operation of ShotSpotter is understandably subject to
                 the laws of physics and acoustic propagation.
                 ShotSpotter detects and properly geo-locates (provides latitude and longitude) 90% of detectable
                 outdoor incidents within the coverage area, accurate to within a circle whose radius is 25 meters
                 (~82ft). ShotSpotter does not guarantee 100% detection because real world environments may
                 contain intervening buildings, topography, foliage, periods of increased traffic or construction
                 noise, and other urban acoustic noises that may either prevent the sound of a gunshot from being
                 detected by the sensors(s), or may change or modify the audio characteristics of the sound of a
                 gunshot so that it no longer matches the sensor(s) detection parameters.
                 Other factors, such as obstructed or attenuated muzzle blast, weapon discharge in an enclosed
                 space, or if the weapon discharged is of .25 or smaller caliber, may also prevent the sensor(s)
                 from not detecting all, or some shots fired.
                 Acoustical data analysis of a gunfire incident is complex and not comprehensive. The data and
                 conclusions above should be corroborated with other evidentiary sources such as recovered
                 shell casings, and witness statements.

    Disclaimer
                 This Enhanced Incident Report has been produced using data automatically generated by the
                 ShotSpotter system and has not been independently reviewed by our Forensic Engineers.
                 Although it provides precise trigger-pull location and timing as determined real-time, this report
                 should only be used for initial investigative purposes. This report has been prepared solely for
                 the purpose for which it is provided. Nothing herein shall to any extent substitute for the
                 independent investigation of the shooting incident. If a court-admissible document is required,
                 please request a Detailed Forensic Report that is prepared by ShotSpotter Forensic Engineers.

    Copyright @ 2017 ShotSpotter ™. All rights reserved, ShotSpotter Flex™, ShotSpotter®, ShotSpotter Gunshot Location System® and the ShotSpotter logo are registered trademarks of
     ShotSpotter ™. ShotSpotter and ShotSpotter technology is protected by one or more issued U.S. and foreign patents (http://www.shotspotter.com/patents), with other domestic and
                          foreign patents pending. All other company and product names mentioned herein may be trademarks of their respective companies.

                                                                                                                                                                                       2
                                                                                                                                                          19CR39_KING_000316
From: Customer Support <support@shotspotter.com>
Sent: Friday, January 11, 2019 4:01 PM
To: SDSC006
Subject: Shotspotter - ChicagoILDistrict6West - Missed Incident - 1/10/2019 - 79th and
Throop - 2208hrs [ ref:_00D60Jm9t._5000d1ONkIm:ref ]

Good Evening,

Thank you for contacting ShotSpotter regarding the reported missed incident on
1/10/2019 located at 79th and Throop at approximately 2210hrs. I performed a
manual audio search of all sensors located within 800 meters and was able to locate
sounds resembling multiple gunshots with a time stamp of 22:08:46. No incident was
created due to lack of pulse strength. I have attached the best audio to this email for
your review.

If you have any other issues or questions, please email us at support@shotspotter.com.

Best regards,

Alaa H.
Service Operations Specialist
Corporate Headquarters
7979 Gateway Boulevard
Newark, CA 94560
ref:_00D60Jm9t._5000d1ONkIm:ref




                                                                                  19CR39_KING_000318
